Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 5, 2022. Claims 1-52 are pending. Claims 15, 17-20, 41 and 46 are withdrawn. Claims 1-14, 16, 21-40, 42-45 and 47-52 are currently examined. 

Election/Restrictions
Applicant's election without traverse of the following species in the reply filed on Jul. 5, 2022 is acknowledged:
I) Vesicular Stomatitis Virus (VSV) for the family of recombinant rhabdovirus,
II) replication competent for the replication capacity, and further electing lacking a functional glycoprotein G, where the gene coding for the glycoprotein G is replaced by the gene coding for the glycoprotein GP of Lymphocyte choriomeningitis virus (LCMV),
III) SEQ ID NO: 3 for the embodiment of CCL21 protein,
IV) lung cancer for the cancer type,
V) intratumoral administration for the administration route,
VI) the PD-1 pathway inhibitor, and more specifically, pembrolizumab, for the PD1 pathway inhibitor or SMAC mimetic.
Accordingly, claims 15, 17-20, 41 and 46 are withdrawn as be directed to a nonelected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16, 21-40, 42-45 and 47-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection has the following grounds.
A. Some of these claims recite limitations modified by the word “preferably”. See e.g. “preferably human CCL21” in claims 1, 12, 21, 33 and 52, “preferably a Vesicular stomatitis Indiana virus (VSIV) or Vesicular stomatitis New Jersey virus (VSNJV)” in claim 5, and “preferably solid cancers” in claim 34, etc. It is not clear if those limitations modified by “preferably” are required or not. To expedite examination, the limitations modified by “preferably” are considered as not required. 
B. Claim 46 recites “any one of compounds 1 to 26 according to claim 42.” However, claim 42 does not recites compounds 1-26. Therefore, claim 46 lacks antecedent basis. It appears that “42” is a mistype for “41”. Proper correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16, 21-38 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Laer et al. (US 2014/0301992 A1, published on Oct. 9, 2014), Sharma et al. (Int Trends Immun. 2013 January; 1(1): 10–15), Li et al. (Virus Research 220 (2016) 172–178), and GenBank: AAH27918.11 (Chemokine (C-C motif) ligand 21 [Homo sapiens], dated Jul. 15, 2006).
These claims are directed to a recombinant rhabdovirus encoding in its genome at least one CCL21 protein or a functional variant thereof, a pharmaceutical or a kit comprising the recombinant rhabdovirus, or a method of using the recombinant virus for treating a cancer.
Laer teaches an invention relating to recombinant vesicular stomatitis virus (VSV) vectors. Embodiments include VSV pseudoviruses that include a glycoprotein GP of the lymphocyte choriomeningitis virus (LCMV) instead of the G protein of the VSV. Other embodiments relate to cells for producing a LCMV-GP-pseudotyped VSV vectors. Embodiments also relate to the use of the vectors and cells as part of a pharmaceutical composition for the treatment of solid tumors. See e.g. Abstract. 
Specifically, Laer teaches that VSV vectors are oncolytic and have a particularly high oncolytic activity compared to other oncolytic viral vectors. See e.g. [0078]. Laer teaches that the VSV-LCMV-GP pseudotype vector system can include at least one therapeutically applicable transgene and/or a marker gene, such as genes encoding suicide proteins (e.g. thymidine kinase of the herpes simplex virus (HSV-TK), cytosine deaminase, FKBP-FAS, or FKBP-caspase-9) or immune modulatory proteins (e.g. interleukin-2 (IL-2), IL-4, IL-12, neutralizing anti-TGFbeta, or Flt3L). See e.g. claims 8-11. Laer teaches that solid tumors that can be treated by the recombinant VSV vectors of the invention may include ovarian tumors, prostate tumors, skin tumors, lung tumors, breast tumors, liver tumors, brain tumors, CNS tumors, kidney tumors, colon tumors, bladder tumors, intestinal tumors, melanomas, gliomas, ependymomas, oligodendrogliomas, oligoastrocytomas, astrocytomas, glioblastomas, and medulloblastomas. See e.g. [0047].
Accordingly, Laer teaches a recombinant rhabdovirus (VSV) vector that contains in its genome a therapeutically applicable transgene, such as immune modulatory genes effective in cancer therapy. However, Laser is silent on if the transgenes included in the recombinant VSV vectors can encode a CCL21 protein, particularly, a CCL21 protein comprising SEQ ID NO: 3, the elected species for claim 2. SEQ ID NO:3 represents a fragment of human CCL21 protein.
Sharma reviews CCL21 chemokine therapy for lung cancer, demonstrating that CCL21 is an effective anti-cancer agent in the pre-clinical lung tumor model systems, a phase I clinical trial was initiated using intratumoral injection of CCL21 gene modified autologous DC in lung cancer. Results from the trial thus far indicate tolerability, immune enhancement and tumor shrinkage via this approach. See e.g. Abstract. 
Sharma summarizes the rationale for the use of CCL21 in lung cancer therapy, indicating that acting through the G-protein coupled CCR7 transmembrane receptor, CCL21 mediates the recruitment and colocalization of naive lymphocytes and antigen stimulated DC into T-cell zones of secondary lymphoid organs, facilitating T-cell activation; that CCL21, along with CCL19, is required for normal lymphoid tissue organization that is ultimately essential for effective T cell-DC interactions (thus, chemokines that attract both DC and lymphocyte effectors into the tumor can serve as potent agents in immunotherapy); that, in addition to inducing chemotactic migration, CCL21 costimulates expansion of CD4+ and CD8+ T cells and induces Th1 polarization; that the use of chemokines to attract DC, lymphocyte, NK and NKT effectors into tumors can serve as an effective antitumor strategy; and that CCL21 has potent angiostatic effects, thus adding further support for its use in cancer therapy. See e.g. para spanning pages 2 and 3.
Sharma teaches that expression of a CCL21 transgene in host cells (DC or fibroblasts) can be achieved by transducing the cells with an adenovirus vector comprising the CCL21 transgene (e.g. AdCCL21). See e.g. page 4, para 2. It teaches that, in the tumor model tested, intratumoral DC-AdCCL21 administration led to increases in the CD4+, CD8+, CD3+CXCR3+ T cells as well as DC expressing CD11c+, DEC205+ but decreases in CD4+CD25+ T regulatory cells infiltrating the tumors, resulting in marked tumor reduction and areas of distinct mononuclear infiltration in remaining tumor. See e.g. page 5, para 2.
Li teaches that, using the AdEasy system, the authors constructed an oncolytic adenovirus co-expressingCCL21 and IL21 that could selectively replicate in TERTp-positive tumor cells (Ad-CCL21-IL21 virus). Their results showed that targeted and armed oncolytic adenoviruses Ad-CCL21-IL21 can induce apoptosis in TERTp-positive tumor cells to give rise to viral propagation, in a dose-dependent manner. They confirmed that these modified oncolytic adenoviruses do not replicate efficiently in normal cells even under high viral loads. Additionally, they investigate the role of Ad-CCL21-IL21 in inducing antitumor activity and tumor specific cytotoxicity of CTLs in vitro. The study suggests that Ad-CCL21-IL21 is a promising targeted tumor-specific oncolytic adenovirus. See e.g. Abstract.
Accordingly, Sharma and Li, individually or combined, teach the anti-tumor effects of CCL21 as an immune modulator and introduction of the CCL21 protein into targeted tumors (or tumor cells) by intratumoral injection of a recombinant oncolytic adenovirus vector encoding a CCL21 transgene for treating solid tumors.
GenBank: AAH27918.1 teaches the amino acid sequence of a human Chemokine (C-C motif) ligand 21 (CCL21), which comprises SEQ ID NO: 3, indicating that a human CCL21 protein comprising SEQ ID NO: 3 is publicly known at the time of invention.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Laer, Sharma, Li and GenBank: AAH27918.1 to arrive at the invention as claimed. E.g., one would have been motivated to introduce the CCL21 transgene into the VSV vectors disclosed in Laer to evaluate anti-tumor effects of CCL21 expressed from VSV, an oncolytic virus different from adenovirus, as taught in Sharma and Li. There is a reasonable expectation of success that a recombinant VSV vector comprising a CCL21 transgene can be constructed and properties tested based on teachings of Laer, Sharma, Li and GenBank: AAH27918.1.   
Regarding claim 4, Laer is silent on the VSV strain used in the studies. GenBank: J02428.1 (Vesicular stomatitis Indiana virus, complete genome. Dated Oct. 21, 2002) discloses sequence of the complete genome of the VSV Indiana strain (VSIV). 
Since the complete genome of the VSV Indiana strain is known at the time of invention, one of skill in the art would have found it obvious to replace the VSV strain used in Laer with the VSV Indiana strain disclosed in GenBank: J02428.1, if Laer does not already do so. Such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. Here, GenBank: J02428.1 is relied upon in the rejection of claim 4.
Regarding claims 6 and 27, Laer teaches that the invention includes replication-deficient as well as replication-competent viruses, that replication-competent virus can exhibit a high transduction and can be more efficient than replication-incompetent vectors. See e.g. [0092].
Regarding claims 7-11 and 28, Laer teaches that the VSV vector may lack one or more of viral genes, including the gp (glycoprotein) gene (see e.g. [0028]) and that the lacking gp protein may be replaced by an LCMV equivalent (see e.g. discussions above).
Regarding claims 21-26 and 32-33, Laer teaches that the VSV genome includes five genes l, m, n, p and g which code for the proteins L, M, N, P and G and which are essential for the reproduction of the virus. See e.g. [0075]. However, it is silent on amino acid sequences of these viral proteins. GenBank: J02428.1 (Vesicular stomatitis Indiana virus, complete genome. Dated Oct. 21, 2002) discloses sequence of the complete genome of the VSV Indiana strain, showing amino acid sequences of the L, M, N, P and G proteins, which are at least 80% identical to the sequences specified in claims 22-26. 
Since the complete genome of the VSV Indiana strain is known at the time of invention, one of skill in the art would have found it obvious to replace the VSV strain used in Laer with the VSV Indiana strain disclosed in GenBank: J02428.1, if Laer does not already do so. Such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. GenBank: J02428.1 is relied upon in the rejection of claims 22-26.
Regarding claims 36-38, Laer teaches that the VSV vectors may be administered to a subject via various known administration routes, including at least one intravenous injection or at least one intratumoral injection. See e.g. [0045], [0120], and [0128]. As to the combination of intratumoral and intravenous administrations specified in claim 37 and 38, since both injections routes are disclosed in Laer that can be used for multiple injections, one of skill in the art would have found it obvious to test various possible ways of combining known administration strategies in routine experimental optimization processes, including ones as claimed, unless there is evidence that the claimed administration strategies produce unexpected results. 
Regarding claim 51, Laer teaches that various cultured cells can be used in producing VSV viruses, including vero cells and BHK cells. See e.g. FIG. 1

Claims 39-40, 42-45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Laer et al. (US 2014/0301992 A1, published on Oct. 9, 2014), Sharma et al. (Int Trends Immun. 2013 January; 1(1): 10–15), Li et al. (Virus Research 220 (2016) 172–178), and GenBank: AAH27918.1 (Chemokine (C-C motif) ligand 21 [Homo sapiens], dated Jul. 15, 2006), as applied above, in view of NCT03546361 (Publication of clinical trial, first posted on Jun. 6, 2018).
Claims 39, 40 and 42 are directed to a composition comprising a recombinant rhabdovirus according to claim 1 and further a PD-1 pathway inhibitor or a SMAC mimetic. Claim 43 is directed to a kit of parts comprising a recombinant rhabdovirus according to claim 1 and a PD-1 pathway inhibitor or a SMAC mimetic. Claims 44, 45, and 47-49 are directed to a method of treating a tumor comprising administering a recombinant rhabdovirus according to claim 1 in combination with a PD-1 pathway inhibitor or a SMAC mimetic.
Relevance of Laer et al., Sharma et al., Li et al., and GenBank: AAH27918.1 is set forth above. However, they are silent on combining a CCL21 expressing oncolytic virus vector with a PD-1 pathway inhibitor or a SMAC mimetic.
NCT03546361 discloses a clinical trial study combining CCL21-gene modified dendritic cell vaccine and pembroilizumab in patients with stage IV non-small cell lung cancer. It teaches that this phase I trial studies the side effects and best dose of autologous dendritic cell-adenovirus CCL21 vaccine (CCL21-gene modified dendritic cell vaccine) combined with intravenous pembrolizumab, and to see how well they work in treating patients with stage IV non-small cell lung cancer. See e.g. Brief Summary. It teaches that to determine the safety and maximum tolerated dose (MTD) of intratumoral injection of autologous dendritic cell-adenovirus CCL21 vaccine (CCL21 gene-modified DC [Ad-CCL21-DC]) when combined with intravenous pembrolizumab in 1) patients with advanced non-small cell lung cancer (NSCLC) without a sensitizing epidermal growth factor receptor (EGFR) mutation and/or anaplastic lymphoma kinase (ALK) gene rearrangement who have received prior systemic anti-cancer therapy for advanced disease that includes a PD -1 and/or PD-L1 inhibitor or 2) patients who have sensitizing EGFR mutations and/or ALK gene rearrangements and have received prior tyrosine kinase inhibitor therapy. See e.g. Primary Object I.
Accordingly, NCT03546361 teaches the combination of a composition comprising a CCL21-expressing viral vector, i.e. DCs containing Ad-CCL21 (Ad-CCL21-DCs), with a PD-1 inhibitor, pembroilizumab, in treatment of a solid tumor, suggesting that it is known and practiced at the time of invention to combine the tumor treating effects of CCL21 and PD-1 inhibitors in cancer treatment.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of NCT03546361 with those of Laer et al., Sharma et al., Li et al., and GenBank: AAH27918.1 to arrive at the invention as claimed. One would have been motivated to do so to evaluate combination of the tumor-treating effect of a PD-1 inhibitor with that of a recombinant VSV expressing CCL21. There is a reasonable expectation of success for making such as combination and evaluating the combined tumor treating effects, based on teachings of the cited references.

Conclusion
No claims are allowed. Claim 52 contains allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        




	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference is not required for those claims not specifying the CCL21 sequence.